Exhibit BAY COLONY EXECUTIVE CENTER-EAST Amendment for an Extension to Lease Term and to Relocate to Suite 280 at the Bay Colony Executive Center - East for: ImmuneRegen BioSciences, Inc. IR BioSciences Holdings, Inc. A Delaware Corporation Suite AMENDMENT FOR AN EXTENSION TO LEASE TERM AND TO RELOCATE TO SUITE 280 AT BAY COLONY EXECUTIVE CENTER - EAST THIS AMENDMENT FOR AN EXTENSION TO LEASE TERM (the “Amendment”) dated as of this 17th date of March, 2009 is entered into by and between Bay Colony Executive Center – East, a division of BC Management, Inc., an Arizona Corporation (“Landlord”) and ImmuneRegen BioSciences, Inc., IR BioSciences Holdings, Inc. a Delaware Corporation (“Tenant”) with respect to the terms and conditions specified herein: WHEREAS, Landlord and Tenant entered into a certain Lease dated October 1, 2007 (The “Lease”) for certain premises known as Suite 190, consisting of approximately 3,322 rentable square feet at the Bay Colony Executive Center – West located at 8767 E. Via de Ventura, Scottsdale, Arizona 85258 for the term of two (2) years commencing November 1, 2007 and terminating on October 31, 2009. WHEREAS, the parties desire to relocate to Suite 280, consisting of approximately 1,943 rentable square feet at the Bay Colony Executive – East and extend the Lease Term for an additional forty-eight (48) months upon the terms and conditions specified herein as amended by this Amendment. NOW THEREFORE, for good and valuable consideration of which both parties acknowledge receipt hereof of the relocation to Suite 280 at the Bay Colony Executive Center - East and the Lease is hereby extended for a period of forty-eight (48) months which is April 1, 2009 to March 31, 2013.Beginning on the Commencement Date, the base rent for the Premises shall be $0.00 plus tax for months 01-02 of this Amendment, for months 03-12 of this Amendment the base rent shall be an annual sum of $34,002.50 plus tax payable in monthly installments of $3,400.25 plus tax, for months 13-24 of this Amendment the base rent shall be an annual sum of $43,989.52 plus tax payable in monthly installments of $3,665.79 plus tax, for months 25-36 of this Amendment the base rent shall be an annual sum of $44,999.88 plus tax payable in monthly installments of $3,749.99 plus tax, for months 37-48 of this Amendment the base rent shall be an annual sum of $46,146.25 plus tax payable in monthly installments of $3,845.52 plus tax payable in advance on the first day of each and every calendar month. LANDLORD:BAY COLONY EXECUTIVE CENTER – EAST a division of BC MANAGEMENT, INC., an Arizona Corporation 8777 E. Via de Ventura Suite 101 Scottsdale, Arizona85258 TENANT: ImmuneRegen BioSciences, Inc. IR BioSciences Holdings, Inc. a Delaware Corporation 8767 E. Via de Ventura, Suite Scottsdale, Arizona85258 PREMISES:Suite 280, consisting of approximately 1,943 rentable square feet. TERM OF LEASE EXTENSION:Four (4) years. COMMENCEMENT DATE OF EXTENSION TO LEASE TERM:April 1, 2009. TERMINATION DATE OF EXTENSION TO LEASE TERM:March 31, 2013 SECURITY DEPOSIT:The security deposit from Suite 190 shall be applied to Suite 280. MINIMUM MONTHLY RENT: Monthly Annual MonthsRent Rent 01 – plus tax 03 – plus tax$34,002.50 plus tax (June-March) 13 – plus tax$43,989.52 plus tax 25 – plus tax$44,999.88 plus tax 37 – plus tax$46,146.25 plus tax 1)Exhibit “B2”, the Suite Plan, is attached hereto and made a part thereof. 2)Exhibit “D”, Parking Space Rider, is attached hereto and made a part thereof. 3)Exhibit “F”, Preparation of Premises, is attached hereto and made a part thereof. 4)Base Year of Exhibit “G”, the Rent Escalation Rider, shall be changed to the year 5)Exhibits “B1”, “B2” and “F” from the original lease dated October 1, 2007 are hereby deleted from this Amendment. 6)Tenants’ current Lease for Suite 190 at Bay Colony Executive Center – West will be terminated upon Tenant taking possession of Suite 280 at the Bay Colony Executive Center – East. Except as amended above, all other terms and conditions of the original lease dated October 1, 2007 and all exhibits thereto shall remain in full force and effect and shall be incorporated into this Amendment and shall become a part thereof. IN WITNESS WHEREOF, this instrument has been duly executed by the parties hereto as of the date first above written. LANDLORD:TENANT: BAY
